Citation Nr: 1038510	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-39 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Initially, in a VA Form 9 (Form 9) submitted in December 2006, 
the Veteran asked to testify before a Veterans Law Judge (VLJ) at 
the RO.  Later, in Form 9 submitted in October 2009, the Veteran 
noted that he did not wish to testify at a hearing.  Indeed, in a 
March 2010 statement, the Veteran, through his representative, 
asked to cancel any outstanding request for a hearing.  The 
representative specifically asked VA to continue with the 
adjudication of the Veteran's appeal without the hearing.  
Accordingly, the Board will proceed to adjudicate the service 
connection claims on appeal.  

The issue of entitlement to service connection for Meniere's 
disease is addressed in the REMAND portion of the decision below 
and is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

Tinnitus is reasonably shown to have had its origins during the 
Veteran's military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was 
incurred in his active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist a claimant in substantiating a claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).  

The VCAA applies in the instant case.  However, as the decision 
below constitutes a full grant of the benefits sought in the 
present appeal with regard to the Veteran's claim for service 
connection for tinnitus, any deviation in the execution of the 
VCAA requirements by the RO constituted harmless error, and does 
not prohibit consideration of this matter on the merits.  

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 
(lay evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis - Tinnitus

The Veteran contends that his tinnitus is directly related to 
excessive noise exposure during service.

There is little controversy in this case as to whether the 
Veteran was exposed to noise trauma in service.  His service 
records indicate that he was an aircraft maintenance specialist 
in the Air Force.  Therefore his account of his exposure is 
credible and entirely consistent with the circumstances of his 
service.  

Service treatment records (STRs) include an August 1966 physical 
profile report that shows the Veteran had defective hearing, 
which was considered permanent, and ordered no duties in noise 
hazardous areas.  A physical profile dated September 1968, shows 
the Veteran was again put on physical profile for permanent 
defective hearing, but without major duty restrictions.  At 
service discharge in 1969, the Veteran did not complain of 
hearing loss, tinnitus, or other ear pathology and did not 
otherwise provide information regarding noise exposure.  

There are no medical records immediately after the Veteran's 
service discharge that contain a diagnosis of tinnitus.  In fact, 
the claims folder is devoid of any pertinent treatment records or 
other medical documents until 1984, 14 years later, when he was 
evaluated for symptoms of ringing in his right ear.  Later, in 
2003, the Veteran was evaluated for continued complaints of 
occasional tinnitus for the past two years or more.  He gave a 
history of post-service noise exposure while working at a 
transmission plant.  

During VA examination dated in January 2006, the Veteran gave a 
history of military noise exposure while working on the flight 
line, but explained that he wore hearing protection at all times 
when able.  He also reported post-military noise exposure while 
working as a general machinist as well as some recreational noise 
exposure.  He stated that tinnitus and hearing loss started 
shortly after service.  Audiometric results indicated a moderate 
sensorineural hearing loss in the right ear and normal hearing 
for the left.  The examiner essentially concluded that it was 
less than likely that tinnitus was due to military noise exposure 
because the Veteran had normal hearing at discharge.  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While tinnitus was 
not diagnosed until 14 years after the Veteran's service, the 
Board is satisfied that it cannot be clearly dissociated from his 
active duty.  

Of particular significance to the Board is the Veteran's conceded 
in-service noise exposure (as is confirmed by his service 
records) as well as his contentions of continued ringing in his 
ears since shortly after service (assertions that he is competent 
to make).  In particular, throughout the appeal, the Veteran has 
consistently asserted that his tinnitus began shortly after 
service as a result of noise exposure on the flight line and that 
it has been constant since then.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness).  The Veteran is competent to report that he 
has experienced ringing in his ears since service.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  

In light of these facts, the Board finds that the 2006 VA 
audiometric examiner's opinion disassociating the Veteran's 
tinnitus from his active duty is not probative.  In addition, the 
Board concludes that this evidentiary posture provides a 
plausible basis for granting service connection for tinnitus-
e.g., on the basis of continuity of symptomatology.  Accordingly, 
resolving all doubt in the Veteran's favor, the Board finds that 
the evidence is in relative equipoise and that service connection 
for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303(b).  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he developed Meniere's disease 
performing his duties as an aircraft mechanic.  He asserts that 
his routine duties constantly put him around jet engine noise, 
which caused ear pain.  In this case, the Board has determined 
that additional development is required for the reasons discussed 
below.

Service treatment records (STRs) show that in August 1966, the 
Veteran was evaluated for pain in right ear, which appeared to be 
attributed to problems with the eustachian tube.  An August 1966 
physical profile report shows he was placed on permanent profile 
for defective hearing.  In July 1967, the Veteran was treated for 
chicken pox.  His symptoms at that time included, fever, malaise, 
generalized muscle aches, a rash, and slight aching of the right 
ear.  A physical profile dated September 1968, shows the Veteran 
was again put on physical profile for permanent defective 
hearing.  At service discharge in 1969, the Veteran did not 
complain of hearing loss, tinnitus, or other ear pathology and 
did not otherwise provide information regarding noise exposure.  

In 1984, 14 years after separation from active duty, the Veteran 
was evaluated for symptoms of vertigo.  The clinical impression 
was bilateral Eustachian tube blockage with vertigo.  In 2001, he 
was evaluated for symptoms of ear plugging, hearing fluctuation 
on the right side and several episodes of dizziness.  It was 
noted that he had been given a proposed diagnosis of Meniere's 
disease the month prior.  

During VA examination in January 2006, the examiner noted that 
there were a lot of causes for Meniere's disease, including viral 
illnesses, trauma, and Eustachian tube dysfunction.  However, the 
record indicated that most of the causes were idiopathic or 
unknown at that time.  In reviewing the Veteran's case, the 
examiner noted two episodes of ear pain during service, one 
diagnosed as Eustachian tube dysfunction and the second related 
to a diagnosis of chicken pox.  The examiner concluded that with 
these findings, including a lack of indication of how long a 
duration it would take before the disease process would start, it 
was less than likely as not that the Veteran's Meniere's disease 
was a result of, or caused by, the ear pain noted in the service 
medical records.  

During the course of this appeal the Veteran submitted two 
private medical opinions.  Both of these opinions indicate that 
during service there were early signs of fluctuating hearing loss 
characteristic of Meniere's disease and that it at least as 
likely started at that period of time.  In addition, one of the 
physicians noted providing relevant medical care of the Veteran 
in the 1970s.  The Board can find no clinical records from that 
physician in the claims file, and can find no evidence of an 
attempt by the RO to obtain such records.  See Culver v. 
Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all 
pertinent medical records which have been called to its attention 
by the appellant and by the evidence of record.)  Therefore, the 
AMC/RO must obtain these treatment records as they may contain 
medical findings and other conclusions that might be 
determinative in the disposition of this claim.

Moreover, the Veteran's in-service history and the conflicting 
medical opinions raise questions regarding the etiology and onset 
of Meniere's disease.  The current record is inadequate to render 
a fully informed decision on the issue without the benefit of 
medical expertise.  As such, a VA examination is needed.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide copies of 
any medical records of treatment for 
Meniere's disease (not already of record) 
or to provide the identifying information 
and any necessary authorization to enable 
the AMC/RO to obtain such evidence on his 
behalf.  Thereafter, undertake any 
necessary development to obtain all 
outstanding pertinent medical records, to 
include (but not limited to) records from 
his private physician, K.R. Hunziker, M.D., 
in Spencer, Iowa.  If the AMC/RO is unable 
to obtain any pertinent evidence identified 
by the Veteran, it should so inform him and 
request that he submit it.  If these 
records are unavailable, do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of his Meniere's 
disease.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and a 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All indicated 
tests and studies are to be performed, and 
the examiner should review the results of 
any testing prior to completing the report.  
All findings should be reported in detail.  

The examiner should elicit from the Veteran 
a detailed history regarding the onset and 
progression of his relevant symptoms.  In 
addition, the examiner should address the 
following:

a)  The examiner should provide an 
opinion as to whether it is at least 
as likely as not (i.e., to at least a 
50/50 degree of probability) that the 
Veteran's Meniere's disease is 
traceable to any incidents, symptoms, 
or treatment that he experienced or 
manifested during service, or is in 
any other way causally related to his 
active service-or whether such a 
causal relationship is unlikely (i.e., 
a probability of less than 
50 percent).  If Meniere's disease 
cannot be regarded as having been 
related to service, the examiner 
should specifically indicate so.  

b)  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service treatment records.  
Specifically, the examiner is asked to 
address the Veteran's ear pain and 
defective hearing in 1966 and 1967 as 
the possible onset of, or precursor 
to, the current Meniere's disease.  

c)  The basis for the conclusions 
reached should be stated in full.  The 
examiner's opinion should also be 
reconciled with the January 2008 and 
February 2008 private medical opinions 
which relate the Veteran's Meniere's 
disease to his hearing loss in the 
military service.

3.  Thereafter, readjudicate the claim for 
service connection for Meniere's disease.  
If the benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case.  Then, return the case to the 
Board, as appropriate.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


